United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0893
Issued: July 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2015 appellant, through counsel, filed a timely appeal from the January 21,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant’s medical condition or wage loss after March 28, 2008
was causally related to the June 11, 2003 work injury.
FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances as outlined
in the prior Board decisions are incorporated herein.

1

5 U.S.C. § 8101 et seq.

On June 11, 2003 appellant, a 51-year-old casual clerk, sustained a traumatic injury in the
performance of duty when some carts (metal cages on wheels) were pushed in her direction and
one of them struck her left arm, which she extended to push against the carts. OWCP accepted
her claim for left shoulder/arm strain and cervical strain.
In a decision dated October 6, 2009,2 the Board found that OWCP had properly
terminated compensation for the accepted muscle strains. The Board also found that appellant
had not met her burden to establish a medical condition or disability causally related to the
June 11, 2003 work injury.
In decisions dated December 2, 20113 and November 14, 2013,4 the Board again found
that appellant had not met her burden to establish that her medical condition or disability after
March 28, 2008 was causally related to the June 11, 2003 work injury.
OWCP received a December 27, 2013 progress report from Dr. Patrick N. Rhoades, the
attending Board-certified physiatrist and specialist in pain medicine. Dr. Rhoades examined
appellant and diagnosed lumbago, low back pain. Appellant was to continue her current
medications.
On February 20, 2014 OWCP denied a merit review of appellant’s case. By decision
dated October 22, 2014, the Board found that OWCP had acted prematurely, as appellant had not
requested reconsideration.
On October 24, 2014 appellant requested that OWCP reconsider the Board’s
November 14, 2013 decision.5 She asserted that the issue continued to be whether OWCP met
its burden of proof to terminate her medical and wage-loss benefits after March 28, 2008 based
on the second-opinion report of Dr. Alice Martinson, a Board-certified orthopedic surgeon and
referral physician. Appellant argued that Dr. Martinson’s opinion on the issue of cervical cancer
could not justly be given weight to terminate medical and wage-loss benefits. Dr. Martinson was
not an oncologist, and her opinion regarding appellant’s cancer was in stark and complete
conflict with that of Dr. Vikas Mahavni, the treating Board-certified obstetrician and
gynecologist with a subspecialty in oncology. Further, Dr. Rhoades also disagreed with
Dr. Martinson. Yet appellant argued that OWCP had declined to further develop these medical
facts. She argued that Dr. Martinson’s opinion was clearly inadequate to meet OWCP’s burden.
Based on the reports of Drs. Rhoades, Mahavni, and Martinson, appellant requested a merit
decision.

2

Docket No. 09-646 (issued October 6, 2009).

3

Docket No. 11-1117 (issued December 2, 2011).

4

Docket No. 13-1315 (issued November 14, 2013).

5

The Board notes that OWCP has no such jurisdiction. See 20 C.F.R. § 501.6(d), which states in pertinent part:
“The decisions and orders of the Board are final as to the subject matter appealed, and such decision and orders are
not subject to review, except by the Board.”

2

In a decision dated January 21, 2015, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It noted, among other things, that the accepted
conditions were orthopedic in nature, and therefore Dr. Martinson was an appropriate specialist
to provide an opinion with respect to the accepted medical conditions. OWCP found no conflict
in the medical opinion evidence warranting referral to an impartial medical specialist under
5 U.S.C. § 8123(a). It further found that Dr. Martinson’s opinion continued to represent the
weight of the medical opinion evidence. In summary, the evidence supported that OWCP met its
burden to terminate appellant’s compensation and medical benefits. Additionally, OWCP found
that the latest report from Dr. Rhoades, the December 27, 2013 progress report, did not support
that she continued to suffer residuals of the June 11, 2003 work injury.
On appeal, appellant’s counsel contends that OWCP has refused to properly develop
medical evidence, depriving appellant of the fairness of process that is due her under FECA. She
argues that OWCP’s burden to terminate appellant’s benefits was not met. Appellant’s counsel
seeks an order from the Board that directs OWCP to fully resolve the reason for appellant’s
ongoing and indisputably present residual symptoms. She contends that her argument that
Dr. Martinson’s opinion on cancer cannot be given decisive weight has not been addressed.
Appellant’s counsel also contends that appellant’s argument that once OWCP sets out to procure
a medical opinion, it must fully develop that opinion and resolve the outstanding issues has also
not been addressed.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his or her duty.6 Where OWCP meets its burden of
proof to justify the termination of compensation benefits, the burden switches to the claimant to
establish that any subsequent medical condition or disability is causally related to the accepted
employment injury.7
The claimant must submit a rationalized medical opinion that supports a causal
connection between her current condition or disability and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the employment injury, and must explain from a medical perspective how the current disabling
condition is related to the injury.8

6

5 U.S.C. § 8102(a).

7

Wentworth M. Murray, 7 ECAB 570 (1955) (after a termination of compensation payments, warranted on the
basis of the medical evidence, the burden shifts to the claimant to show by the weight of the reliable, probative and
substantial evidence that, for the period for which he claims compensation, he had a disability causally related to the
employment resulting in a loss of wage-earning capacity); Maurice E. King, 6 ECAB 35 (1953).
8

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

3

ANALYSIS
Although the issue in this case is a medical issue, appellant submitted no medical opinion
evidence to support her October 24, 2014 reconsideration request. Instead, appellant’s counsel
offered a legal argument that this Board has already addressed and found to be insufficient.
Counsel continues to assert that the issue is whether OWCP met its burden of proof to
terminate her compensation after March 28, 2008, but this was previously decided. The Board
settled this matter in its October 6, 2009 decision when it found that the weight of the medical
evidence established that appellant no longer suffered from the accepted left shoulder/arm or
cervical strain she sustained on June 11, 2003.
The matter has thus been adjudicated. Decisions and orders of the Board are final as to
the subject matter appealed.9 With respect to the findings made in the Board’s October 6, 2009
decision, those matters are res judicata absent any further review by OWCP under section 8128
of FECA.10
On appeal, appellant argues that once OWCP sets out to procure a medical opinion, it
must fully develop that opinion and resolve the outstanding issues. Indeed, the Board has held
that OWCP has the responsibility to obtain from its referral physician an evaluation that will
resolve the issue involved in the case.11 When OWCP referred appellant to Dr. Martinson, the
issue was whether appellant continued to suffer from the left shoulder/arm strain or cervical
strain she sustained on June 11, 2003. Dr. Martinson offered a probative opinion on that issue,
an opinion that was sufficient to resolve the issue presented, and the Board so held. The matter
was adjudicated. Appellant seeks an order from the Board that directs OWCP to fully resolve
the reason for her ongoing symptoms, but she has the burden of proof and the burden of going
forward with the evidence. OWCP properly resolved whether she continues to suffer from the
accepted muscle strains, and there is no conflict that warrants referral to an impartial medical
specialist. Appellant may not use Dr. Martinson’s immaterial remarks on ovarian cancer to place
a broad burden on OWCP to develop the reason for her ongoing symptoms.
CONCLUSION
The Board finds that appellant has failed to meet her burden to establish that her medical
condition or wage loss after March 28, 2008 was causally related to the June 11, 2003 work
injury.

9

20 C.F.R. § 501.6(d).

10

Hugo A. Mentink, 9 ECAB 628 (1958); see also Robert G. Burns, 57 ECAB 657 (2006).

11

Mae Z. Hackett, 34 ECAB 1421, 1426 (1983); Richard W. Kindler, 32 ECAB 863, 866 (1981) (noting that the
report of an OWCP referral physician did not resolve the issue in the case).

4

ORDER
IT IS HEREBY ORDERED THAT the January 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

